

113 HRES 444 IH: Honoring the accomplishments of Nicarsia Nikki Mayes, a Capitol Hill trailblazer and the first African-American woman to serve as a Doorkeeper of the House of Representatives.
U.S. House of Representatives
2013-12-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV113th CONGRESS1st SessionH. RES. 444IN THE HOUSE OF REPRESENTATIVESDecember 12, 2013Ms. Jackson Lee (for herself, Mr. Clyburn, Ms. Wilson of Florida, Ms. Fudge, Ms. Eddie Bernice Johnson of Texas, Mr. Hastings of Florida, Mrs. Christensen, Mr. David Scott of Georgia, Mr. Larson of Connecticut, Mr. Gene Green of Texas, Mr. Pascrell, Mr. Brady of Pennsylvania, Mr. Thompson of Mississippi, Mr. Al Green of Texas, Mr. Cleaver, Mr. Lewis, and Ms. Kaptur) submitted the following resolution; which was referred to the Committee on House AdministrationRESOLUTIONHonoring the accomplishments of Nicarsia Nikki Mayes, a Capitol Hill trailblazer and the first African-American woman to serve as a Doorkeeper of the House of Representatives.Whereas Nicarsia Nikki Mayes began her career of service to the House of Representatives and the people of the United States on September 7, 1977, when she was hired on the recommendation of Congressman Augustus Hawkins of California as an elevator operator and entrusted to operate the last Members Only manual elevator;Whereas in 1980, Nicarsia Nikki Mayes was hired as a staff member of the then Office of the Doorkeeper, the first African-American woman ever hired by that office;Whereas in 1994, Nicarsia Nikki Mayes joined the staff of the Office of the Sergeant at Arms, serving as a member of the Chamber Security Division until her retirement in 2013;Whereas Nicarsia Nikki Mayes’ excellent performance, distinguished service, professionalism, and good cheer paved the way for more African-Americans to join the appointments as Office of the Sergeant at Arms and other important House institutions, earned her the respect and friendship of her colleagues, and endeared her to Members of Congress;Whereas in December 2013, Nicarsia Nikki Mayes retired from active duty after 36 years of faithful, honorable, and distinguished service to the United States House of Representatives; andWhereas Nicarsia Nikki Mayes is the mother of three children, sons John Mayes III and David, and a daughter, Tira, all of whom she instilled the importance of public service and each of whom followed her example: Now, therefore, be itThat the House of Representatives commends Nicarsia Nikki Mayes for her distinguished career of service to the House of Representatives and the people of the United States.